 In the Matter of TIP TOP CREAMERY COMPANYandUNITED CANNERY,AGRICULTURAL, PACKING & ALLIED WORKERS OF AMERICA, CIOCase No. R-4864.-Decided March,15,1943Jurisdiction:dairy products manufacturing and distributing industry.Investigation and Certification of Representatives:existence of question : fail-,ure to reply to petitioner's request for recognition ; contract, the terms'of whichwere orally agreed upon prior to notice of a rival claim of representation, butwere not reduced to writing until after such notice, held no bar ; electionnecessary.-UnitAppropriatefor CollectiveBargaining:two-plant unit, comprising produc-tion and garage employees, drivers, and driver salesmen, found appropriatenotwithstanding request of the company and one of the labor organizations in-volved for a 12-plant unit.Mr. William G. Karnes,for the Company.Messrs. Herschel LileandHoward L. McNamara,both of Indian-apolis, Ind., for the Canners.Messrs. John A. RamseyandJ.M. Casey,both of Indianapolis, Ind.,for the Teamsters.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Cannery, Agricultural, Packing& Allied Workers of America, C. I.O., herein called the Canners, alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of Tip Top Creamery Company, Vincennes,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeFrank M. Kleiler, Trial Examiner. Said hearing was held at Vin-'cennes, Indiana, on February 11, 1943.The Company, the Canners,and International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local Unions No. '417 and 644, herein col-lectively called the Teamsters, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-exam-48 N. L. R. B., No. 13. -57 58DEICISIONS OF NATIONAL, LABOR RELATIONiS BOARDine witnesses, and to introduce evidence bearing on the issues.Duringthe hearing the Company and the Teamsters moved to dismiss the peti-tion of the Canners on the grounds that (a) there was a presentlyexisting contract between the Company and the Teamsters, (b) the unitshould be company-wide, and (c) the showing made by the Canners wasinadequate.The Trial Examiner referred this motion to the Board fora decision.At the hearing, the Trial Examiner rejected certain exhibitsoffered in evidence by the Teamsters. Subsequent to the hearing, amotion was made by the Teamsters to reopen the record to permit saidexhibits to become a part thereof.For reasons appearing below, themotions of the Company and the Teamsters to dismiss the petition ofthe Canners and the motion of the Teamsters to reopen the record topermit the inclusion of the above-mentioned exhibits are hereby denied.The Trial Examiner's rulings'made at the hearing are free from preju-dicial error, and are hereby affirmed.The Company, the Canners, and the Teamsters filed briefs whichwere considered by the Board.Upon the entire record in the case, the-Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTip Top Creamery Company, an Indiana corporation with executiveoffices in Vincennes, Indiana, is engaged in the processing of milk andcream into various dairy products, and in the distribution and sale,both wholesale and retail, of milk, cream, dairy products, and otherfood products in Vincennes, Indiana, and its vicinity.The Companyoperates 11 sales branches in Bicknell, Jasper, Paoli, Princeton, Sul-livan, and Washington, all in the State of Indiana, and Carmi, Flora,Lawrenceville, Olney, and Mount Carmel, all in the State of Illinois.In addition, the Company operates country sales routes serving com-munities surrounding the sales branches.The Company, ,as of thepay-roll date immediately preceding the date of the hearing herein,employed 263 persons, of which approximately 165 are employed atVincennes.All of the processed or manufactured products sold by the salesbranches are processed or manufactured at the Company's plant atVincennes, Indiana; these products are transported to the various salesbranches.The Company admits that it is engaged in commerce with-in the meaning of the National Labor Relations Act.H. THEORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing & Allied Workers of Amer-ica,-is a labor organization affiliated with the Congress of Industrial TIP TOP CREAMERY COMPANY59_Organizations, admitting to membership employees of the Company.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers.of America, Locals 417 and 644, are labor organiza-tions affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn March 24, 1941, the Company and the Teamsters entered into a"union-shop" contract covering all the classifications of employeescontained in the unit hereinafter found appropriate, engaged at theFlora, Illinois, and Vincennes, Indiana, plants.Said contract provided that it was to "remain in ... effect .. from the 11th day ofFebruary 1941, to the 10th day of February 1943.Thereafter, thisagreement shall be construed as the working agreement from year toyear, providing neither party notifies the other party in writing to...." On September 14, 1942, the Company and the Teamsters orallyagreed to modify the above-mentioned contract with respect to wageprovisions and commenced negotiations. In the course of these nego-tiations, which covered several months, both parties agreed upon sub-stantial changes other than wages.The Canners, by letter dated September 1, 1942, notified the Com-pany of its majority claims concerning the Vincennes, Indiana, plant,and requested recognition.The Company did not reply, but con-tinued the negotiations with the Teamsters.On September 24, 1942,,the Canners filed a' petition with the Regional Office of the Board.'Upon advices by the Regional Office that the contract of_ March 24,1941, constituted a bar to any proceeding at that time, the petition waswithdrawn.On October 21, 1942, the Company was notified by theRegional Director that the petition was withdrawn.Meanwhile nego-tiations between the Company and the Teamsters had been and stillwere continuing:On December 29, 1942, the negotiating partiesverbally agreed, subject to ratification by the employees involved, upona new contract on all points'save wages.With regard to wages, theCompany made a proposal to the Teamsters, apparently covering allemployees in the classifications included within existing contracts 2with the understanding that if this 'were unsatisfactory, the questionof wages was to be 'submitted to arbitration.On December 31, 1942,the Company received a letter from the Canners again notifying it ofits claims.The Company did not reply.On January 4, 1943, the em-ployees ratified the oral agreement reached on December 29, and atthe same time notified their representatives that they wished to have1 Case No XI-R-655.,2 As will be noted hereafter,there were several contracts between the Company andthe Teamsters, covering different sales branches of the Company,allmodeled on thecontract of March 24, 1941. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe question of wages submitted to arbitration. 'The Company wasnotified of these actions by a letter from t representative of the Team-sters on January 5, 1943.The following day. (January 6), the Com-pany received notification that the petition in the instant case hadbeen filed.On January 13, 1943, the contract orally agreed uponDecember 29, was executed and made effective as of January 1.On thesame date, a joint request for arbitration of the wage question was madeby the contracting parties, and an arbitration agreement executed bythem.On February 3, 1943, the Company received a notice of hearing.in the instant proceeding.The Company and the Teamsters contend that the contract executedJanuary 13, 1943, but effective as of January 1, and orally agreed uponDecember 29, 1942, constitutes a bar to this proceeding.We do notagree with this contention.We have recently held that a collectivebargaining agreement which has not been reduced to writing andsigned before the assertion of a rival union's claim does not constitutea bar to a determination of representatives.3 In the instant case theoral agreement was reached on December 29, but the written contractwas not executed until January 13, 1943; the Canners gave notice of itsclaim by a letter which was received by the Company December 31,1942.Since the Canners asserted its claim prior to the execution ofthe new contract it does not constitute a bar to a present determinationof representatives.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Canners represents a substantial numberof employees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerning therepresentation of-employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAll parties agree that the unit should consist of production andgarage employees, driver salesmen, and drivers.All parties stipulatedthat the superintendents or foremen, watchmen, office workers, and anyofficers and other persons' connected with the management of theCompany should be excluded.31nMatter of Eicor, Inc.andDistrict No. 8, International Association of Machinists,A. F. of L., 46 N. L. R. B. 1035, the Board stated in support of this holding,"expe-rience has indicatedthat a truestability of labor relations is not attained until collectiveagreements have been reduced to writing and signed."See alsoMatterof Joseph P.Cattie,Brother, Inc.andInternational Union,Mine, Mill and'SmelterWorkers, C. I. 0.,47 N L R B-81.4The RegionalDirector reportedthat the Canners submitted44 designationcards bear-ing apparentlygenuine signatures,and containing names of personsappearing on theCompany's pay rollof January22, 1943Said pay roll contained 128 employees within,the appropriateunit.The Teamsters were not requested to submit evidenceof theirinterest inasmuch as it had acontract with the Company coveringemployees in theappropriate unit. TIP TOP CREAMERY COMPANY61.The parties are not. in agreement with regard to the scope of theunit.The Canners, in its original petition, sought to include employeesat the Vincennes plant only.During the hearing, it amended itspetition to include the Flora sales branchalso.The Company andthe Teamsters contend that the Vincennes plant together with the 11salesbranches constitute an appropriate unit.This contention isbased upon past contractual history and upon the similarity of dutiesand conditions of employment of the employees at all the plantsoperated by the Company and the interchangeability of personnelbetween the plants.-Although the record discloses several instances of interchangeabilityof the Company's employees, it contains no evidence that this is thecommonprocedure.Furthermore, the record discloses that seniorityrights apply interchangeably only between the Flora and Vincennesplants.The history of contractual relations between the Company and theTeamsters dates back to 1938, when after a consent election, the twoparties executed a contract covering the Vincennes and Flora plants.5In February 1939, the Teamsters asserted a .,majority claim for theemployees at the Carmi plant of the Company.Thereupon theCompany executed a contract with the Teamsters covering this plantas a unit.From time to time thereafter, upon presentation of majorityclaims,the Company executed agreements covering additional plants.At the time of negotiations resulting in the contract executed January13, 1943, the Teamsters had contracts with the Company covering theCarmi,Washington, Jasper, and Princeton plants separately, andthe Vincennes and Flora plants as one unit. The remaining six plantsof the Company have never been covered by contract.All the con-tracts weresubstantially the same, based upon the contract coveringVincennes and Flora.All contracts were between the Company andthe Teamsters' Local 417, with the exception of Princeton; withregard to the latter the Company executed a contract with Local 644of the Teamsters.All contracts, save the Princeton contract, wereusually negotiated together.In view of the above, we are of the opinion that although the con-tracts provide for similar teratment to'all employees of the Company,the contracting parties themselves have treated the various plants cov-ered by contractas separateunits.Furthermore, although the wageproposals made by the Company in the negotiations resulting in theJanuary 1943 contract were to be extended to' all employees of theCompany, the contract, in, fact, was limited to the employees at theVincennes and Flora plants:We note also, that the employees in sixThe consent election concerned only the employees of the Vincennes plant.However,the Teamsters submitted proof of its representation of a majority of the employees atthe Flora plant and they were included within the contract. 62DECISIONS OF NATIONAL LABOR -RELATIONS BOARD -of the plants have not been covered by contract.' In view of the fore-going, we find that all production-and garage employees, driver sales-men, and drivers employed at the Company's- plants located atVincennes, Indiana, and Flora, Illinois, excluding all superintendentsand foremen, watchmen, office workers, officers, and other persons con-nected with the management, constitute a unit-appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed, during the pay-'roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series-2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tip Top CreameryCompany, Vincennes, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eleventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces, of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit'or been discharged for cause, to-determine whetherthey desire to be represented by United Cannery, Agricultural, Pack-ing & Allied Workers of America, affiliated with the Congress of In-dustrial Organizations, or by International Brotherhood of TeamstersChauffeurs,Warehousemen and Helpers of America, Local 417, affili-ated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither.-U The Teamsters offered as exhibits petitions purportedly signed by a majority of theemployees at two plants not covered by contract.These exhibits were rejected by theTrialExaminer.His ruling is affirmed since the,petitionswere not material to- thequestion of whether or not the.Flora and Vincennes plants constituted an appropriate unit.